Citation Nr: 0916679	
Decision Date: 05/05/09    Archive Date: 05/12/09

DOCKET NO.  06-04 466	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for irritable bowel 
syndrome, claimed as secondary to service-connected 
posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for coronary artery 
disease, claimed as secondary to service-connected PTSD.

3.  Entitlement to service connection for gastroesophageal 
reflux disease (GERD) (claimed stomach condition, ulcers, 
diverticulitis), claimed as secondary to service-connected 
PTSD.

4.  Entitlement to an evaluation in excess of 50 percent for 
PTSD.

5.  Entitlement to service connection for hypertension, 
claimed as secondary to service-connected PTSD.

6.  Entitlement to service connection for hiatal hernia, 
claimed as secondary to service-connected PTSD.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

K. Fitch, Counsel


INTRODUCTION

The Veteran served on active duty from September 1968 to 
September 1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the RO.    

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

First, with respect to the Veteran's claims of entitlement to 
a higher evaluation for his service-connected PTSD, and 
service connection for hypertension and hiatal hernia, the 
Veteran, in his March 2009 Substantive Appeal (on VA Form 9, 
Appeal to the Board), requested that he be afforded a hearing 
conducted before a Veteran's Law Judge at the local VA 
office.  

To date, the Veteran has not been afforded the opportunity to 
appear at a hearing conducted before a traveling Veteran's 
Law Judge and the claims file does not reflect that he has 
withdrawn his request for such a hearing.  Accordingly, these 
issues must be remanded to honor this request.  

With respect to this claims of entitlement to service 
connection for irritable bowel syndrome, coronary artery 
disease and a stomach disability, the Board notes that the 
Veteran testified that some his treating physicians have 
indicted that these disabilities may be related to his 
service-connected PTSD or to medications that he takes for 
this condition.  The Board also notes that the Veteran has 
not been afforded a VA examination in connection with these 
claims.

Based on the foregoing, the Board concludes that these 
matters should be remanded and that the Veteran should be 
afforded appropriate VA examinations in order to determine 
whether the Veteran currently has irritable bowel syndrome, 
coronary artery disease, and a stomach condition, to include 
GERD, and if so, whether these conditions had their onset in 
service or are secondary to his service-connected PTSD.  In 
this regard, the examiner is asked to consider the Veteran's 
statements indicating that his treating physicians found that 
his disabilities may be due to his PTSD or the medications 
that he takes for this condition.  Pursuant to the VCAA, such 
an examination is necessary to adjudicate these claims.  See 
38 U.S.C.A § 5103A; 38 C.F.R. § 3.159(c)(4).  

Prior to affording a VA examination, the RO should also 
contact the Veteran and his  representative and request that 
he identify all VA and non-VA health care providers, other 
than those already associated with the Veteran's claims file, 
that have treated the Veteran since service for his claimed 
disabilities.  Here, the Board notes that the Veteran has 
been recently treated at the Salem and Beckley VA Medical 
Centers.  Upon remand, records from these facilities, dated 
since December 2008 for the Salem VA Medical Center, and 
since July 2008 for the Beckley VA Medical Center, should be 
associated with the veteran's claims file.  

In this regard, the Board notes that records generated by VA 
facilities that may have an impact on the adjudication of a 
claim are considered to be constructively in the possession 
of VA adjudicators during the consideration of a claim, 
regardless of whether those records are physically on file.  
See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).  Pursuant to the 
VCAA, VA must obtain these outstanding records.  See 
38 U.S.C.A. § 5103A(b-c); 38 C.F.R. § 3.159(c).  

In light of the foregoing, the case is hereby REMANDED to the 
RO for the following action:

1.  In connection with his claims for a 
higher evaluation for PTSD and service 
connection for hypertension and hiatal 
hernia, the Veteran should be scheduled 
for a hearing before a Veterans Law Judge 
from the Board at the local RO, following 
the usual procedures under 38 U.S.C.A. 
§ 7107 (West 2002) and 38 C.F.R. § 20.704 
(2008).  

Thereafter, when indicated, these issues 
should be returned to the Board for the 
purpose of appellate disposition.  

2.  The RO should take appropriate steps 
to contact the Veteran and request that 
he identify all VA and non-VA health care 
providers, other than those already 
associated with the claims file, who have 
treated the Veteran since service for his 
claimed irritable bowel syndrome, 
coronary artery disease, and stomach 
disability, to include GERD.  This should 
include records of his treatment at the 
Salem VA Medical Center dated since 
December 2008, and records of his 
treatment at the Beckley VA Medical 
Center dated since July 2008.  The aid of 
the Veteran in securing these records, to 
include providing necessary 
authorizations, should be enlisted, as 
needed.  If any requested records are not 
available, or if the search for any such 
records otherwise yields negative 
results, that fact should clearly be 
documented in the claims file, and the 
Veteran should be informed in writing.  

3.  After associating with the claims 
folder all available records received 
pursuant to the above-requested 
development, the RO should schedule the 
appropriate VA examination(s) in order to 
determine the nature and etiology of any 
irritable bowel syndrome, coronary artery 
disease, and stomach disorder, to include 
GERD, found to be present.  All necessary 
special studies or tests should be 
accomplished.  It is imperative that the 
examiner(s) who is(are) designated to 
examine the Veteran reviews the evidence 
in the claims folder, including a 
complete copy of this REMAND, and 
acknowledges such review in the 
examination report.   The report(s) of 
examination should contain a detailed 
account of all manifestations of any 
irritable bowel syndrome, coronary artery 
disease, or GERD (also claimed as a 
stomach condition, ulcers and 
diverticulitis) found to be present, and 
the examiner(s) should specifically state 
the current diagnoses.  The examiner(s) 
should then offer an opinion to whether 
it is at least as likely as not (e.g., a 
50 percent or greater probability) that 
any currently diagnosed disability had 
its onset in service or within one year 
of service and whether such disability 
(a) was caused by, or (b) is aggravated 
by his service-connected PTSD or any 
medications prescribed for his PTSD.  If 
aggravation is found, the examiner should 
attempt to quantify the degree of 
additional disability resulting from the 
aggravation, consistent with 38 C.F.R. 
§ 3.310(a) (as revised effective in 
October 2006).  The examiner(s) should 
set forth the complete rationale for all 
opinions expressed and conclusions 
reached, in a legible report.  

4.  Then, the RO should again review the 
Veteran's irritable bowel syndrome, 
coronary artery disease, and GERD claims.  
If any determination remains adverse, the 
Veteran and his representative must be 
furnished with a Supplemental Statement 
of the Case and be given an opportunity 
to submit written or other argument in 
response thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
K. J. ALIBRANDO
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




